Name: Commission Regulation (EEC) No 273/82 of 4 February 1982 continuing the measures referred to in Regulation (EEC) No 1993/78 on technical assistance for the development of the use and consumption of milk products of Community origin outside the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 2 . 82 Official Journal of the European Communities No L 28/21 COMMISSION REGULATION (EEC) No 273/82 of 4 January 1982 continuing the measures referred to in Regulation (EEC) No 1993/78 on technical assistance for the development of the use and consumption of milk products of Community origin outside the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 857/81 (2), and in particular Article 4 thereof, Whereas the technical assistance measures first carried out pursuant to Commission Regulation (EEC) No 1993/78 of 18 August 1978 concerning measures to develop the use and consumption of milk products of Community origin outside the Community through technical and/or commercial assistance (3), and conti ­ nued pursuant to Regulation (EEC) No 2937/79 (4), have proved an effective means of expanding the markets in milk products outside the Community ; whereas they should therefore be continued in the medium term ; Whereas the organizations or undertakings possessing the necessary qualifications and experience should therefore be invited again to propose detailed programmes which these organizations would them ­ selves carry out ; Whereas, as regards the other arrangements, most of the provisions of previous Regulations may be repeated, taking into account relevant experience gained ; A Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, improve the use and consumption of milk and milk products of Community origin outside the Commu ­ nity through technical and/or commercial assistance in order to promote Community trade with the third countries concerned . 2 . The measures referred to in paragraph 1 may only relate to technical assitance concerning the improvement of conditions for marketing, and consumer information and publicity in favour of milk products of Community origin , irrespective of the form taken by the commercial operation . 3 . The measures referred to in paragraph 1 may in no case concern the direct or indirect financing of investments (supplies of plant, deliveries of goods, remuneration of staff, etc .) upon the establishment of new factories or plants, or upon the extension or reno ­ vation of existing factories or plants used for the manufacture or processing of milk products . However, if proof is furnished that such investments are made at the instigation of the authorities or of those concerned in the third country, the provision of the necessary know-how for this purpose may be regarded as a measure within the meaning of para ­ graph 1 . 4 . Measures liable to prejudice existing Community trade in milk products with the country concerned shall not be taken into consideration . 5 . The measures referred to in the previous para ­ graphs shall be eligible only if they are begun after 31 March 1982 ; they shall be completed not later than 31 March 1984 . 6 . The time limit fixed in paragraph 5 shall not prevent subsequent agreement to an extension of that limit where the party to a contract, before the fixed expiry date, makes the appropriate application to the Commmission and proves that, due to exceptional circumstances beyond his control, he is unable to respect the deadline originally stipulated. HAS ADOPTED THIS REGULATION : Article 1 Article 2 1 . Under the terms of this Regulation, encourage ­ ment shall be given to measures to develop and 1 . Measures referred to in Article 1 ( 1 ) shall be proposed and carried out by Community-based organi ­ zations or undertakings which : (a) have the necessary qualifications and experience for carrying out the proposed measures ; (') OJ No L 131 , 26 . 5 . 1977, p . 6 . (*) OJ No L 90 , 4. 4. 1981 , p . 16 . (3) OJ No L 230 , 22. 8 . 1978 , p . 8 . (4) OJ No L 334, 18 . 12. 1979 , p . 13 . No L 28 /22 Official Journal of the European Communities 5 . 2 . 82 (b) give suitable guarantees : 2 . Proposals shall be valid only where : (a) they are submitted by a party fulfilling the condi ­ tions laid down in Article 2 ( 1 ); (b) they are accompanied by an undertaking to comply with the provisions of this Regulation and the list of clauses and conditions referred to in Article 6 .  safeguarding the interests of existing Commu ­ nity trade with the country or countries concerned, and  to the effect that they will not make direct or indirect financial investments within the meaning of the first subparagraph of Article 1 3 . Article 52. Community financing shall be limited to 75 % of expenditure incurred by the measures under Article 1 (2). Article 3 1 . After examination of the proposals by the Management Committee for Milk and Milk Products pursuant to Article 31 of Regulation (EEC) No 804/68 , the Commission shall conclude contracts in respect of / the measures referred to in Article 1 ( 1 ) with those parties whose proposals have been selected . Prior to the conclusion of a contract, the party concerned may be requested to supply additional information and/or details concerning its proposal . 2. The intervention agency shall inform each party concerned as soon as possible of the decision taken in respect of its proposal . Article 6 1 . The parties specified in Article 2 ( 1 ) shall be invited to transmit to the competent authority appointed by their Member State, hereinafter called ' the intervention agency', detailed proposals concern ­ ing the measures referred to in Article 1 ( 1 ). 2. The proposals shall reach the intervention agency concerned before 1 April 1982. 3 . Further details for submission of proposals shall be as set out in the notice from the intervention agen ­ cies published in the Official Journal of the Euro ­ pean Communities (OJ No C 54, 13 . 3 . 1981 , p. 7). 4 . Within 20 working days following expiry of the time limit laid down in paragraph 2, the intervention agency shall : (a) examine the proposals received and, where appro ­ priate , any supporting documents, as regards both form and substance ; (b) transmit them to the Commission, accompanied by their reasoned opinion . 1 . On acceptance of a proposal in accordance with Article 5, a list of clauses and conditions shall be drawn up by the Commission in at least three copies and signed by the party concerned. 2. The list of clauses and conditions shall form an integral part of the contract referred to in Article 5 ( 1 ) and shall : (a) include the details specified in Article 4 ( 1 ) or make reference to them ; and (b) supplement these details , where necessary, by addi ­ tional conditions arising from the application of the second subparagraph of Article 5 ( 1 ). 3 . The Commission shall forward a copy of the contract and of the list of terms and conditions to the intervention agency responsible for ensuring compli ­ ance with the agreed conditions by means of on-the ­ spot checks within the Community. Article 4 1 . Proposals shall include : Article 7 (a) the name and address of the party concerned ; (b) all details concerning the measures proposed, indi ­ cating the time required for completion , the expected results and any third parties which may be involved ; (c) the net price asked for carrying out these measures, expressed in the currency of the Member State on whose territory the party concerned is established, giving an itemized breakdown of this amount and showing the corresponding financing plan ; (d) the desired form of payment of the Community contribution (Article 7 ( 1 ) (a ) or (b)) ; (e) the most recent report available on the party's activities . 1 . The intervention agency concerned shall pay to the party in question, in accordance with the choice expressed in its proposal , either : (a) within six weeks of the date of signature of the contract and the list of terms and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or 5. 2 . 82 Official Journal of the European Communities No L 28/23 However, on properly justified request by the interested party, the remainder can be released after the measure has been completed, and after submission of the report referred to in Article 8 , and on condition that securities equal to the total amount of the Community contribution plus 10 % have been lodged ; and (c) the intervention agency establishing that the party concerned, or any third party named in the contract, have spent their own contribution for the purposes laid down . 4. To the extent that the conditions set out in para ­ graph 3 are not fulfilled, securities shall be forfeit . In this event, the amount in question shall be deducted from expenditure by the European Agricultural Guidance and Guarantee Fund, Guarantee Section , and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. (b) at four-monthly intervals, four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution , the first such instalment being paid within six weeks of the date of signature of the contract and the list of clauses and conditions . However, while a contract is being performed, the intervention agency may :  defer payment of an instalment where it finds, in particular during the checks referred to in Article 6 (3), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expenditure,  in exceptional cases, advance payment of an instal ­ ment with the Commission's prior agreement, where the party concerned shows that he must incur a substantial part of the expenditure at a date found to be significantly earlier than that laid down for payment of the Community contribution towards the said expenditure . 2 . The payment of each instalment shall be subject to the lodging with the intervention agency of a secu ­ rity equal to the amount of the instalment, plus 10 % . 3 . The release of securities and payments of the balance by the intervention agency shall be subject to : (a) confirmation by the intervention agency that the party concerned has fulfilled its obligations as laid down in the contract and list of terms and condi ­ tions ; (b) transmission to the Commission and to the inter ­ vention agency of the report referred to in Article 8 ( 1 ), and verification of the details contained in this report by the intervention agency. Article 8 Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the interven ­ tion agency concerned, within three months after completion of the measure in question, and in any case before 1 July 1984, a report on the utilization of the Community funds allocated and on the results of the measure and in particular on the evolution of the sales of Community milk and milk products . At the same time the party responsible shall submit to the Commission the part of the report concerning the results of the measure . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 January 1982 . For the Commission Poul DALSAGER Member of the Commission